Citation Nr: 1143653	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  09-15 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Type II Diabetes Mellitus, claimed as due to herbicide exposure in service.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to June 1969.  He appealed to the Board of Veterans' Appeals (Board) from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied his claim for service connection for Type II Diabetes Mellitus.  He died in June 2010, however, during the course of this appeal.  In June 2011 the RO granted his surviving spouse's petition to be named the substitute claimant in pursuing this claim to resolution.


FINDINGS OF FACT

1.  The Veteran is not shown to have served in the Republic of Vietnam during the Vietnam era or to have been otherwise exposed to herbicides in service.

2.  He did not have Type II Diabetes Mellitus during his service or within a year of his discharge from service, and it has not been etiologically linked by competent and credible evidence to his service.


CONCLUSION OF LAW

Type II Diabetes Mellitus was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

Upon receipt of a substantially complete application for benefits, VA must:  (1) inform the claimant of the information and evidence not of record that is needed to substantiate the claim; (2) inform the claimant of the information and evidence that VA will obtain and assist the claimant in obtaining; and (3) inform the claimant of the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  For a claim, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that the claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice should include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the claimant is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704. The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was 

necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

Here, the Veteran and widow-claimant now pursuing his claim were provided this required VCAA notice in March 2008, so prior to initially adjudicating the claim in the May 2008 decision at issue, and therefore in the preferred sequence.  The letter notified them of the type of evidence and information needed to substantiate this claim for service connection and of their and VA's respective responsibilities in obtaining this supporting evidence.  This included apprising them of the "downstream" disability-rating and effective-date elements of this claim.

VA also has satisfied its duty to assist them with this claim.  The Veteran's service treatment records (STRs) and service personnel records (SPRs) are on file for consideration.  Although the representative asserts the claim should be remanded for additional efforts to pursue documentation of Vietnam service, the Board finds the RO has made appropriate efforts to obtain such documentation, and that further efforts would be unavailing.  In this regard, the Veteran himself acknowledged that individual temporary duty (TDY) orders are routinely stripped from service personnel records before records are sent to national-level archives for storage.  There is no indication as to which headquarters in his chain of command may have issued TDY orders sending him to Vietnam, or indeed if any TDY orders were issued at all since some TDY is performed by verbal order of the commanding officer (VOCO) without written orders.  The representative asserts that records from the Veteran's unit would document personnel deployments, but as noted below the Veteran was unable to identify deployment dates with sufficient specificity to make a search of unit records feasible.  Further, unit records, even if available, typically record only duty status (present for duty, on leave, on temporary duty or absent without leave) without recording destination.  The Board therefore concludes that remanding this claim for further research at this point is unlikely to produce any additional evidence regarding Vietnam service; remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case).

Accordingly, the Board will proceed to address the merits of this claim.


Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated in the line of duty by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Diabetes Mellitus may be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  According to 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913, this minimum compensable rating of 10 percent for Diabetes Mellitus requires that it is manageable by restricted diet only.  Note (1) in this DC indicates noncompensable complications are considered part of the diabetic process.

Type II Diabetes Mellitus also is presumptively related to exposure to herbicides.  38 C.F.R. § 3.309(e).  There is a rebuttable presumption of exposure to herbicides if the Veteran served in Vietnam during the Vietnam era, meaning from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116(f);38 C.F.R. § 3.307(a)(6).  "Service in Vietnam" includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam.  38 C.F.R. § 3.313.  In order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii), without proof of actual duty or visitation in the Republic of Vietnam.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525); VAOPGCPREC 27-97.  What constitutes "inland waterways" is not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  The Manual maintains that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual 
M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  However, the Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore to establish presumptive exposure to herbicides.  Id.  The Manual does note an exception regarding Veterans who served as a coxswain.

In any event, this particular Veteran served in the Air Force, not Navy.

But notwithstanding this presumption, a claimant can establish entitlement to service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See also McCartt v. West, 12 Vet. App. 164, 167 (1999) (holding that the provisions set forth in Combee, which, instead, concerned exposure to radiation, are nonetheless applicable in cases, as here, involving claimed exposure to Agent Orange).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record in a case before VA with respect to benefits under the laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA will give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The Premise of Herbicide Exposure

The Veteran's service personnel records do not show service in the Republic of Vietnam.  His DD Form 214 reflects 1 year, 4 months and 23 days of foreign service; but his other service personnel records show this overseas service was at Clark Air Force Base (AFB), in the Philippines, from November 1967 to April 1969.

When pursuing his claim before his death, the Veteran contended that he deployed from Clark AFB to the Republic of Vietnam on TDY, although his account of the dates of those TDY deployments varied.  In his claim for service connection, filed in February 2008, he asserted he had been sent TDY from Clark AFB to Vietnam on two occasions, each time a month or more, although he could not remember the dates.  In March 2008 he stated in correspondence to VA that he was sent to Tan Son Nhut AFB, Saigon, in November 1967 and remained there until April 1968.  In his substantive appeal, filed in April 2009, he stated he was sent TDY from Clark AFB to Tan Son Nhut AFB, but did not remember the dates.

In support of his contention of service in Vietnam, the Veteran provided a statement from his mother reporting he had informed her by mail in December 1967 that he had been transferred to the Tan Son Nhut air base in Saigon, Vietnam.  His sister, Ms. PS, sent photographs to VA of a doll that he had reportedly sent to her from Saigon.


As already mentioned, the RO attempted to obtain documentary evidence of the Veteran's service in Vietnam through his service department, but a request via the Personnel Information Retrieval System (PIES) in March 2008 was negative for evidence of service in Vietnam.  In August 2009 a Military Records Specialist (MRS) at the RO reviewed the file and determined there are no other departments or agencies that may potentially have TDY orders or similar documents that would address service in Vietnam.

The Board has carefully reviewed the Veteran's SPRs, as well as his STRs, for any indication of service in Vietnam.  His SPRs are unremarkable for any such indication or suggestion of service in Vietnam.  His STRs include dental records showing he received dental treatment at Clark AFB in November 1967; he was also treated at the dispensary at Clark AFB in December 1967, which disproves his contention of having been in Vietnam since November 1967.  This also, resultantly, tends to disprove his mother's and sister's assertions that he had informed them of his temporary transfer to Vietnam or sent them indicia as evidence of this transfer.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The Board must make an express credibility finding regarding lay evidence.).  There are no treatment notes documenting medical preparation for deployment to Vietnam or of treatment at a dispensary in Vietnam.  The Board is often prohibited from finding lay evidence not credible, especially on the sole basis of a lack of contemporaneous medical records.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, silence in a medical record sometimes can be relied upon as contradictory evidence; specifically, the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (discussing credibility in relation to medical evidence); Fed. R. Evid. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  For this negative inference to be made, the Board must make two findings:  first, that the record being evaluated is complete in relevant part; and, second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.

Here, the threshold question before the Board is whether the Veteran's assertion of having performed undocumented TDY in Vietnam is credible; his lay testimony concerning this has to be both competent and credible to ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See also Rucker v. Brown, 10 Vet. App. 67 (1997).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board finds the Veteran's account of TDY service in Vietnam is not credible.  First, his account is internally inconsistent in that he variously asserted two different month-long trips versus one five-month trip; the inconsistency is significant.  Second, the dates of the claimed long TDY (November 1967-April 1968) are specifically contradicted by STRs showing him to have been at Clark AFB at that time.  Third, the Board cannot ignore the question of personal interest, in that his claim encompassed not only service connection for Type II Diabetes Mellitus but also claims for several disorders as secondary to his diabetes - namely, his hypertension and arterial reclusive disease of his lower extremities, raising the promise of considerable secondary gain if the claim were successful.
It is further significant that his SPRs and STRs do not mention or aver to this claimed TDY and thus contradict his account since it is reasonable to have expectation that such a temporary assignment in another country would be documented in these records or elsewhere in the records concerning his service.

VA must consider all favorable lay evidence of record, such as that from his mother and sister.  38 USCA § 5107(b); Caluza, 7 Vet. App. 498.  But the Board also must consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In this case, the letters were offered for the purpose of showing where the Veteran deployed, but neither his mother nor sister witnessed his claimed movements to and from Clark AFB.  And while the Board does not doubt that both his mother and sister sincerely believe he was writing to them from Vietnam, neither is competent to so demonstrate.  The Board has "the authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1447, 1481 (Fed. Cir. 1997).  The Board therefore finds the Veteran was not exposed to herbicides during service, and that any presumptive relationship of exposure to herbicides and certain subsequent diseases is not applicable in this case.

Other Means of Establishing Entitlement to Service Connection

The Veteran's STRs include a separation physical examination report from May 1969 listing his endocrine system as clinically "normal" on examination.  This report tends to show he did not have diabetes at the time of his discharge from service, which ended the following month in June 1969.

There also is no indication he had diabetes within the one-year presumptive period following his discharge from service, meaning by June 1970, certainly not to the required minimum compensable degree of at least 10-percent disabling.  Private treatment records from Coastal Internal Medicine dated in October 2007 show his Type II Diabetes Mellitus had been first diagnosed just three months earlier (i.e., in approximately July 2007).  That was almost 40 years after his discharge from service, well beyond the one-year presumptive period contemplated by 38 C.F.R. §§ 3.307, 3.309(a) to otherwise warrant presuming this condition was incurred in service.

In order to prevail on the issue of service connection there must be:  competent and credible evidence confirming the Veteran has the claimed disability - or that he at least did at the time of the filing of his claim; competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

The Veteran has the required competent and credible diagnosis of Type II Diabetes Mellitus, but there also has to be competent and credible evidence etiologically linking this diagnosis to an event during his military service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  And there simply is no such evidence, particularly inasmuch as this claim is entirely predicated on the notion that his diabetes is a presumptive consequence of his alleged exposure to herbicides in Vietnam.  And absent the required proof of this alleged precipitating event, his diabetes necessarily cannot be a consequence.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").


Further, the passage of so many years between his discharge from service and the eventual diagnosis of this condition is evidence against this claim of entitlement to service connection.  See Maxson v. West, 12 Vet. App. 453, 459   (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  See, too, Shaw v. Principi, 3 Vet. App. 365 (1992).  As mentioned, the interval in this case was some 40 years, so 4 decades.  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence that weighs against a party, must not be equated with the absence of substantive evidence).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 
1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

For all of these reasons and bases, the preponderance of the evidence is against this claim, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.



ORDER

The claim for service connection for Type II Diabetes Mellitus is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


